                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NATALIE KUNITSKIY,                                :              CIVIL ACTION
        Plaintiff,                                :
                                                  :
              v.                                  :
                                                  :
ANDREW SAUL,                                      :
Commissioner of Social Security,                  :
        Defendant.                                :              NO. 20-2421

                                          ORDER

       AND NOW, on April 21, 2021, upon consideration of Plaintiff Natalie Kunitskiy’s Brief

in Support of her Request for Review (doc. 14), the Commissioner’s Response (doc. 15), and

Kunitskiy’s Reply (doc. 16), it is ORDERED:

   1. Plaintiff’s Request for Review is GRANTED;

   2. The matter is REMANDED to the Commissioner for reconsideration in accordance with

       the accompanying Memorandum Opinion; and

   3. The Clerk of Court is DIRECTED to mark this case CLOSED.


                                                      BY THE COURT:


                                                      /s/ Timothy R. Rice
                                                      TIMOTHY R. RICE
                                                      U.S. MAGISTRATE JUDGE
